DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are currently pending and have been examined herein. 

METHODS

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  The claims recite various steps of  “comparing” two different things (see clms 1, 3, 6, 8, 11, 13). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example the “comparing” step could be accomplished by looking at two data sets side by side. 
The claims recite steps of “providing” results to the subject,  “providing” national supplements or pharmaceuticals, or “providing” a course of treatment (clms 1, 5, 10, 11, 15). The broadest reasonable interpretation of the “providing” step is that it may be accomplished by a mental processes. For example the “providing” step could be accomplished by verbally sharing the results of a test or by verbally recommending a nutritional supplement, pharmaceutical or course of treatment to the subject.
The claims recite steps  of  “identifying” an abnormal state or “identifying” a course of treatment (see clms 4, 6, 9, 14). The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental processes. For example, one may “identify” the abnormal state or course of treatment by thinking about the DNA methylation test results. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of obtaining a DNA sample from a subject, processing the DNA sample, and detecting methylation of CpG short tandem nucleic acid sequences in the sample. These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of obtaining a DNA sample from a subject, processing the DNA sample, and detecting methylation of CpG short tandem nucleic acid sequences in the sample. These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining and processing a DNA sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting methylation of CpG short tandem nucleic acid sequences  merely instructs a scientist to use any methylation detection technique known in the art. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Wen (US 2018/0143198 Pub 5/24/2018) discloses a method for detecting differentially methylated CpG islands associated with an abnormal state of a human body, characterized by detecting very minute amounts of methylated CpG short tandem nucleic acid sequences in highly fragmented DNA samples with genome scale, identifying differentially methylated CpG islands associated with abnormal state of human body and determining the corresponding abnormal state of human body (abstract). Wen teaches (i) obtaining human DNA sample (para 0008-009); (ii) genome scale detection of methylation of the short CpG tandem sequences in the DNA samples (para 0010-0011); comparing the DNA methylation level of short CpG tandems in DNA samples with those in DNA samples of normal individuals to identify the CpG islands with aberrant hypermethylation (para 0012); and using the differential methylated CpG islands to diagnose the corresponding human abnormalities (para 0013).  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-5 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for detecting differences in DNA methylation in a subject, yet the method only requires obtaining a DNA sample from a subject; processing the DNA sample; detecting the CpG short tandem nucleic acid sequence in the DNA sample; comparing the CpG short tandem nucleic acid sequence to a known population; and providing results to the subject.  Thus it is not clear if applicant intends to cover only a method of obtaining a DNA sample from a subject; processing the DNA sample; detecting the CpG short tandem nucleic acid sequence in the DNA sample; comparing the CpG short tandem nucleic acid sequence to a known population; and providing results to the subject OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 1-5 are rejected over the recitation of the phrase “the CpG short tandem nucleic acid sequence”.  There is insufficient antecedent basis for this limitation in the claim because the claims does not previously refer to “a CpG short tandem nucleic acid sequence”.
Claims 1-5 are rejected over the recitation of the phrase “comparing the CpG short tandem nucleic acid sequence to a known population”.  This recitation is confusing because it’s not clear what is being compared.  For example does one compare the nucleotide sequence of the CpG short tandem nucleic acid, the degree of methylation of the CpG short tandem nucleic acid, number of methylated cytosines in the CpG short tandem nucleic acid or something else.  Further the recitation of “a known population” is confusing because comparing a nucleic acid to a population does not make sense because they are two totally different things. It’s not clear if Applicants intended to require comparing the CpG short tandem nucleic acid sequence in the DNA sample from the subject to the same CpG short tandem nucleic acid sequence in DNA samples obtained from a reference population or something else.  Clarification is required. 
Claims 2, 7, and 12 are rejected over the recitation of the phrase “wherein the DNA sample is derived from human cells, tissues, blood, body fluids, urine, saliva, feces or a combination thereof; preferably plasma or urine free DNA”.  Use of a narrow limitation (plasma or urine free DNA) that falls within a broader limitation (blood or body fluids) in the same claim renders the claim indefinite when the boundaries of the claim are not discernible.  Description of preferences is properly set forth in the specification rather than in a single claim. When stated in a single claim, preferences lead to confusion over the intended scope of the claim. Thus one of skill in the art would not be able to determine the metes and bounds of the claimed subject matter so as to avoid infringement. 
Claims 2, 7, and 12 are rejected over the recitation of the phrase  “urine free DNA”.  This phrase is considered indefinite because “urine free DNA” is not clearly defined in the specification and there is no art recognized definition for this phrase.  It is unclear if Applicants intended to claim “cell free DNA in urine” or something else.  Clarification is required. 
Claim 3 is rejected over the recitation of the phrase “comparing the degree of methylation in a DNA sample from a normal population”.  First of all “the degree of methylation” lacks antecedent basis in the claim.  Additionally this recitation is confusing because it is unclear how one compares “the degree of methylation” when the claims do not previously require detecting the degree of methylation. Finally it is unclear if the “normal population” is the “known population” from claim 1 or a different population.  Clarification is required. 
 Claim 4 is rejected over the recitation of the phrase “identifying the abnormal state associated with differentially methylated CpG islands”.  First of all “the abnormal state” lacks antecedent basis in the claim.  Additionally this recitation is confusing because the claims do not previously require detection of differentially methylated CpG islands (all that is required is detecting the CpG short tandem nucleic acid sequence and comparing it to a known population).  Further it’s unclear if the “CpG islands” are the CpG short tandem nucleic acids so if they are something else.  Clarification is required. 
 Regarding Claims 6-10 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for detecting a condition associated with aging, yet the method only requires obtaining a DNA sample from a subject; detecting the methylation of at least one of the nucleic acid sequences or a combination thereof;  comparing the DNA sample to a known population; and identifying a course of treatment to the subject based on the condition associated with aging.  Thus it is not clear if applicant intends to cover only a method of obtaining a DNA sample from a subject; detecting the methylation of at least one of the nucleic acid sequences or a combination thereof;  comparing the DNA sample to a known population; and identifying a course of treatment to the subject based on the condition associated with aging OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 6-10 are rejected over the recitation of the phrase “the methylation”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-10 are rejected over the recitation of the phrase “the nucleic acid sequences or a combination thereof”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 6-10 are rejected over the recitation of the phrase “comparing the DNA sample to a known population”.  This recitation is confusing because it’s not clear what is being compared.  For example does one compare the nucleotide sequence of  DNA in the DNA sample, the degree of methylation of a nucleotide sequence of DNA in the DNA sample, number of methylated cytosines in a nucleotide sequence of DNA in the DNA sample or something else.  Further the recitation of “a known population” is confusing because comparing a DNA sample to a population does not make sense because they are two totally different things. It’s not clear if Applicants intended to require comparing the methylation level of a nucleic acid sequence in the DNA sample from the subject to the methylation level of the same nucleic acid sequence in DNA samples obtained from a reference population or something else.  Clarification is required. 
Claim 6-10 are rejected over the recitation of the phrase “identifying a course of treatment to the subject based on the condition associated with aging”.  This recitation is confusing because it is unclear how one identifies a treatment based on a condition associated with aging  when the claims do not previously state that the subject has a condition with aging or require an active process step of detecting a condition associated with aging in the subject. 
Claim 8 is rejected over the recitation of the phrase “comparing the degree of methylation in a DNA sample from the known population”.  First of all “the degree of methylation” lacks antecedent basis in the claim.  Additionally this recitation is confusing because it is unclear how one compares “the degree of methylation” when the claims do not previously require detecting the degree of methylation. 
Claim 9 is rejected over the recitation of the phrase “identifying the abnormal state associated with differentially methylated CpG islands”.  First of all “the abnormal state associated with differentially methylated CpG islands” lacks antecedent basis in the claim.  Additionally this recitation is confusing because it is unclear if “the abnormal state associated with differentially methylated CpG islands” is the same or different from the “condition associated with aging”. 
  Claims 11-15 are rejected over the recitation of the phrase “the methylation”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15 are rejected over the recitation of the phrase “the nucleic acid sequences or a combination thereof”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 11-15 are rejected over the recitation of the phrase “comparing the DNA sample to a known population”.  This recitation is confusing because it’s not clear what is being compared.  For example does one compare the nucleotide sequence of  DNA in the DNA sample, the degree of methylation of a nucleotide sequence of DNA in the DNA sample, number of methylated cytosines in a nucleotide sequence of DNA in the DNA sample or something else.  Further the recitation of “a known population” is confusing because comparing a DNA sample to a population does not make sense because they are two totally different things. It’s not clear if Applicants intended to require comparing the methylation level of a nucleic acid sequence in the DNA sample from the subject to the methylation level of the same nucleic acid sequence in DNA samples obtained from a reference population or something else.  Clarification is required. 
Claim 11-15 are rejected over the recitation of the phrase “providing a course of treatment to the subject based on the condition associated with aging”.  This recitation is confusing because it is unclear how one provides a treatment based on a condition associated with aging  when the claims do not previously state that the subject has a condition with aging or require an active process step of detecting a condition associated with aging in the subject. 
Claim 13 is rejected over the recitation of the phrase “comparing the degree of methylation in a DNA sample from the known population”.  First of all “the degree of methylation” lacks antecedent basis in the claim.  Additionally this recitation is confusing because it is unclear how one compares “the degree of methylation” when the claims do not previously require detecting the degree of methylation. 
Claim 14 is rejected over the recitation of the phrase “identifying the abnormal state associated with differentially methylated CpG islands”.  First of all “the abnormal state associated with differentially methylated CpG islands” lacks antecedent basis in the claim.  Additionally this recitation is confusing because it is unclear if “the abnormal state associated with differentially methylated CpG islands” is the same or different from the “condition associated with aging”. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2018/0143198 Pub 5/24/2018) in view of Schaller (US 2015/0233915 Pub 8/20/2015).
Regarding Claims 1, 6, and 11 Wen discloses a method for detecting differentially methylated CpG islands associated with an abnormal state of a human body, characterized by detecting very minute amounts of methylated CpG short tandem nucleic acid sequences in highly fragmented DNA samples with genome scale, identifying differentially methylated CpG islands associated with abnormal state of human body and determining the corresponding abnormal state of human body (abstract). Wen teaches (i) obtaining human DNA sample (para 0008-009); (ii) genome scale detection of methylation of the short CpG tandem sequences in the DNA samples (para 0010-0011); comparing the DNA methylation level of short CpG tandems in DNA samples with those in DNA samples of normal individuals to identify the CpG islands with aberrant hypermethylation (para 0012); and using the differential methylated CpG islands to diagnose the corresponding human abnormalities (para 0013).  Wen exemplifies a method wherein the abnormality is hepatocellular carcinoma and cancer in general is a disease associated with aging. 
Regarding Claims 2, 7, and 12 Wen teaches a obtaining human DNA samples, wherein preferably the DNA sample is cell free DNA of plasma or urine (para 0008-009);
Regarding Claims 3, 8, and 13 Wen teaches comparing the DNA methylation level of short CpG tandems in DNA samples with those in DNA samples of normal individuals to identify the CpG islands with aberrant hypermethylation (para 0012), 
Regarding Claims 4, 9, and 14 Wen teaches using the differential methylated CpG islands to diagnose the corresponding human abnormalities (para 0013).  
Wen does not teach a method further comprising providing results to the subject (clm 1).  Wen does not teach a method further comprising providing the subject one or more nutritional supplements or pharmaceuticals (clm 5, 10, 15). Wen does not teach identifying/providing a course of treatment for the subject (clm 6). 
However Schaller teaches a method for the detection and/or diagnosis of tuberculosis infection (abstract). Schaller teaches a method wherein a report is generated (e.g., by a clinician, by a testing center, by a computer or other automated analysis system, etc.). Schaller teaches that the report may contain test results, diagnoses, and/or treatment recommendations (para 0057). Schaller teaches that tuberculosis infection may be treated with antibiotics (paras 0065-0068). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wen by providing the test results to the subject and by providing the subject one or more nutritional supplements or pharmaceuticals based on the provided results.  As discussed above Schaller teaches a diagnostic method for tuberculosis wherein the method comprises generating a report containing test results, diagnoses, and/or treatment recommendations.  One of skill in the art would have been motivated to modify the method of Wen by providing this information to the subject so that the subject is able to have this information for their own personal medical records.  Further it would be beneficial for a subject to have this information in instances where it was desirable to get a second opinion on the diagnosis and treatment from another doctor.     

Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 17/361,827 (copending application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-5 and 7-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/361,827 (copending application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claims 1 and 11 both sets of claims comprise obtaining a DNA sample from a subject; processing the DNA sample; detecting the CpG short tandem nucleic acid sequence in the DNA sample; comparing the CpG short tandem nucleic acid sequence to a known population; and providing results to the subject (see clms 1 and 5 of the copending application).  Regarding Claims 2, 7, 12 both sets of claims state that the DNA sample is derived from human cells, tissues, blood, body fluids, urine, saliva, feces or a combination thereof; preferably plasma or urine free DNA (see clm 2 of the copending application). Regarding Claims 3, 8, 13 both sets of claims require comparing the CpG short tandem nucleic acid sequence in the DNA sample further comprises comparing the degree of methylation in a DNA sample from a normal population (see clms 1, 3, 5).  Regarding Claims 4, 9, 14 both sets of claims comprising identifying the abnormal state associated with differentially methylated CpG islands (see clm 4 of the copending application). Regarding Claims 5, 10, 15 both sets of claims require providing the subject one or more nutritional supplement or pharmaceutical based on the provided results (see clms 5, 6, and 13). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634